PER CURIAM.
George A. McLeod, petitioner below, filed in the Circuit Court of Walton County, Florida, a petition for modification of the child custody and child visitation rights provided for in a final judgment of divorce previously entered by the Circuit Court of Escambia County, Florida. Phyllis C. McLeod Ward, respondent below, (petitioner here) filed a motion to dismiss on the ground that the jurisdiction over such modification is in the Circuit Court of Escambia County by virtue of the previous final judgment entered by that court and that the Circuit Court of Walton County is without jurisdiction. The motion to dismiss was denied and the petition for modification was set for hearing. Suggestion for writ of prohibition was filed in this court, and we issued rule nisi.
We have considered the brief of petitioner, the return and brief of respondent and the oral arguments of the attorneys for the respective parties. Under the law as pronounced by this court in Jones v. State ex rel. Greathouse, Fla.App. (1st) 241 So.2d 432, the Circuit Court of Walton County is without jurisdiction to modify the final judgment of the Circuit Court of Escambia County as to child custody and visitation. See also Poliak v. Poliak, Fla.App. (2d) 235 So.2d 512, and Haley v. Edwards, Fla.App. (4th) 233 So.2d 647.
By this ruling, we do not mean to infer that the circuit court of any county in which a child may be located would not have jurisdiction to adjudicate questions of dependency and delinquency under Chapter 39, Florida Statutes.
Rule absolute in prohibition be and it is hereby issued.
RAWLS, C. J., concurs.
BOYER, J., specially concurs.